PER CURIAM.
Appellant appeals an order summarily denying his motion for post-conviction relief as untimely. Appellant filed his motion within the time period set forth in Florida Rule of Criminal Procedure 3.850(b), which states that such motion must be filed within “two years after the judgment and sentence become final.” Appellant’s judgment and sentence became final upon issuance of this court’s April 22, 1994 mandate from the second appeal. Therefore, the rule 3.850 motion filed on March 12,1996 was timely. Jones v. State, 602 So.2d 606 (Fla. 1st DCA 1992).
We reverse the order and remand the cause for further proceedings.
WARNER, POLEN and PARIENTE, JJ., concur.